Exhibit 10.1

EXECUTION COPY

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of May 12, 2014 (this “Agreement”), is made and
entered into by and among The Hillshire Brands Company, a Maryland corporation
(“Parent”), and the undersigned stockholders (each, a “Stockholder” and,
collectively, the “Stockholders”) of Pinnacle Foods Inc., a Delaware corporation
(the “Company”). Parent and each of the Stockholders are referred to
individually as a “Party” and collectively as the “Parties.”

W I T N E S S E T H

WHEREAS, concurrently with the execution of this Agreement, Parent, the Company,
Helix Merger Sub Corporation, a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and Helix Merger Sub LLC, a Delaware
limited liability company and wholly owned subsidiary of Parent (“Merger LLC”),
are entering into an Agreement and Plan of Merger, dated May 12, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Merger
Agreement”), pursuant to which, subject to the terms and conditions thereof,
among other things, Merger Sub will merge with and into the Company (the
“Merger”), and each of the Company’s issued and outstanding shares of common
stock, par value $0.01 per share (“Company Common Stock”), other than shares of
Company Common Stock owned, directly or indirectly, by Parent, the Company,
Merger Sub or Merger LLC, will, subject to the terms of the Merger Agreement, be
converted into the right to receive the Merger Consideration (as defined in the
Merger Agreement);

WHEREAS, as of the date hereof, each Stockholder Beneficially Owns (as defined
below) and owns of record the number of shares of Company Common Stock set forth
opposite such Stockholder’s name on Schedule I hereto (the “Existing Shares”);
and

WHEREAS, as a condition and inducement to Parent’s willingness to enter into the
Merger Agreement, the Stockholders have agreed to enter into this Agreement.

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. The following terms, as used in this Agreement, shall
have the meanings specified in this Section 1.1. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Merger
Agreement.



--------------------------------------------------------------------------------

“Beneficial Owner” means, with respect to a Security, any Person who, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) the power to vote, or to direct the voting of, such
Security and/or (ii) investment power which includes the power to dispose of, or
to direct the disposition of, such Security, and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
under the Exchange Act; provided, that, for purposes of determining whether a
Person is a Beneficial Owner of such Security, a Person shall be deemed to be
the Beneficial Owner of any Securities which may be acquired by such Person
pursuant to any contract, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such Securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing). The terms “Beneficially Own,”
“Beneficially Owned” and “Beneficial Ownership” shall have a correlative
meaning. For the avoidance of doubt, Parent shall not be deemed to be the
Beneficial Owner of the Covered Company Shares by virtue of this Agreement.

“Covered Company Shares” means, with respect to each Stockholder, (1) such
Stockholder’s Existing Shares, and (2) any shares of Company Common Stock or
other voting capital stock of the Company and any Securities convertible into or
exercisable or exchangeable for shares of Company Common Stock or other voting
capital stock of the Company, in each case that such Stockholder has Beneficial
Ownership of on or after the date hereof; it being understood that if any
Stockholder acquires securities (or rights with respect thereto) described in
clause (2) above, such Stockholder shall promptly notify Parent in writing,
indicating the number of such securities so acquired.

“Permitted Transfer” means a transfer of Covered Company Shares by a Stockholder
to any Affiliate of such Stockholder if the transferee of such Covered Company
Shares evidences in a writing reasonably satisfactory to Parent such
transferee’s agreement to be bound by and subject to the terms and provisions
hereof to the same effect as such transferring Stockholder, and upon such
transfer to be deemed a Stockholder hereunder. Notwithstanding anything in the
foregoing to the contrary, each of the Stockholders may from time to time
transfer among and between themselves any of the Covered Company Shares and each
such transfer shall be deemed a Permitted Transfer (it being understood that any
Covered Company Shares so transferred shall continue to constitute Covered
Company Shares under this Agreement).

“Transfer” means any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition or other transfer (by operation
of law or otherwise) or entry into any contract, option or other arrangement or
understanding with respect to any offer, sale, lease, assignment, encumbrance,
pledge, hypothecation, disposition or other transfer (by operation of law or
otherwise), of any capital stock or interest (including voting interest) in any
capital stock (it being understood that no Transfer shall be deemed to be made
by Stockholder solely as a result of transfers of limited partnership interests
in such Stockholder).

 

2



--------------------------------------------------------------------------------

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

Section 2.1 Agreement to Vote.

(a) Subject to Section 2.1(c)(ii), each Stockholder hereby irrevocably and
unconditionally agrees that, during the term of this Agreement, at the Company
Stockholders Meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any written consent of the stockholders of the Company (the
date of the taking of any such action being an applicable “Determination Date”),
such Stockholder shall, in each case to the fullest extent that the Covered
Company Shares are entitled to vote thereon or consent thereto, or in any other
circumstance in which the vote, consent or other approval of the stockholders of
the Company is sought:

(i) appear at each such meeting or otherwise cause such Stockholder’s Covered
Company Shares to be counted as present thereat for purposes of calculating a
quorum; and

(ii) vote (or cause to be voted), in person or by proxy, or if applicable
deliver (or cause to be delivered) a written consent covering, all of such
Stockholder’s Covered Company Shares:

(1) in favor of the approval and adoption of the Merger, the Merger Agreement
and any other action in furtherance of the consummation of the Merger and the
related transactions;

(2) in favor of any proposal to adjourn a meeting of the stockholders of the
Company to solicit additional proxies in favor of the approval and adoption of
the Merger, the Merger Agreement and the transactions contemplated thereby;

(3) against any Takeover Proposal; and

(4) against any other action, agreement or transaction that is intended to, or
would reasonably be expected to, impede, interfere with, delay, postpone,
discourage, frustrate the purposes of or adversely affect the Merger or the
other transactions contemplated by the Merger Agreement or this Agreement or the
performance by the Company of its obligations under the Merger Agreement or by
any Stockholder of its obligations under this Agreement.

(b) Any vote required to be cast or consent required to be executed pursuant to
this Section 2.1 shall be cast or executed in accordance with the applicable
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present (if applicable) and for purposes of
recording the results of that vote or consent. The obligations of the
Stockholders in this Section 2.1 shall, subject to Section 2.1(c)(ii), apply
whether or not the Merger or any action above is recommended by the Board of
Directors of the Company (or any committee thereof).

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding Section 2.1(a), in the event of a Company Adverse
Recommendation Change made in compliance with the Merger Agreement in connection
with a Superior Proposal (a “Trigger Event”), the obligation of the Stockholders
to vote Covered Company Shares in the manner set forth in Section 2.1(a)(ii)
shall be modified such that:

(i) the Stockholders shall vote (or cause to be voted), in person or by proxy,
or (if applicable) deliver (or cause to be delivered) a written consent
covering, a number of Covered Company Shares (rounded up to the nearest whole
share) that represent thirty-three and one-third percent (33 1⁄3%) of the total
voting power of the outstanding shares of Company Common Stock as of immediately
prior to the applicable Determination Date (with respect to any applicable
Determination Date, such number of Covered Company Shares being the applicable
“Locked Up Shares”; it being understood that from the date hereof until the
Trigger Date, the number of Locked Up Shares shall be equal to the aggregate
number of Covered Company Shares), voting together as a single class, entitled
to vote in respect of such matter, as provided in Section 2.1(a)(ii); and

(ii) the Stockholders shall cause a number of Covered Company Shares equal to
the aggregate number of Covered Company Shares minus the applicable aggregate
number of Locked Up Shares (with respect to any applicable Determination Date,
such number of Covered Company Shares being the applicable “Released Shares”; it
being understood that from the date hereof until the Trigger Date, the number of
Released Shares shall be zero) so entitled to vote to be voted in any manner
such Stockholder chooses in its sole discretion.

(d) Promptly following the occurrence of a Trigger Event, the Stockholders shall
deliver a written notice to Parent indicating, for each such Stockholder (x) the
number of Covered Company Shares of such Stockholder that are included within
the Locked-Up Shares as of such date and (y) the number of Covered Company
Shares of such Stockholder that are included within the Released Shares as of
such date (it being understood that (x) the aggregate number of Locked Up Shares
and Released Shares for all Stockholders shall be equal to the aggregate number
of Company Covered Shares as of such date and (y) the aggregate number of Locked
Up Shares of all Stockholders reflected in such notice must represent
thirty-three and one-third percent (33 1⁄3%) of the total voting power of the
outstanding shares of Company Common Stock as of immediately prior to the
Trigger Date), and such notice shall include reasonably detailed information to
support the determination of such aggregate number of Locked Up Shares.

Section 2.2 No Inconsistent Agreements. Subject to Section 2.1(c)(ii) and
Section 3.2(b)(ii) (as it relates to actions taken after the Trigger Date with
respect to clauses (a) and (b) below and then only to the extent relating to the
Released Shares), each Stockholder, jointly and severally, represents, covenants
and agrees that, except for this Agreement, such Stockholder (a) has not entered
into, and shall not enter into at any time prior to the Termination Date, any
voting agreement, voting trust or similar arrangement or understanding with
respect to any Covered Company Shares, (b) has not granted, and shall not grant
at any time prior to the Termination

 

4



--------------------------------------------------------------------------------

Date, a proxy (except in accordance with Section 2.3 hereof), consent or power
of attorney with respect to any Covered Company Shares and (c) has not taken,
and shall not take at any time while this Agreement remains in effect, any
action that would (1) make any representation or warranty of any Stockholder
contained herein untrue or incorrect, (2) violate or conflict with the
Stockholder’s covenants and obligations under this Agreement or (3) otherwise
have the effect of restricting, preventing or disabling the Stockholder from
performing any of its obligations under this Agreement.

Section 2.3 Grant of Irrevocable Proxy. Subject to Section 2.1(c)(ii), each
Stockholder hereby irrevocably appoints as its proxy and attorney-in-fact
Parent, and any other Person designated by Parent in writing (collectively, the
“Grantees”), each of them individually, with full power of substitution and
resubstitution, to the fullest extent of such Stockholder’s rights with respect
to the Covered Company Shares, effective as of the date hereof and continuing
until the Termination Date (the “Voting Period”), to vote (or execute written
consents, if applicable) with respect to the Covered Company Shares as required
pursuant to Section 2.1(a), Section 2.1(b) and Section 2.1(c)(i) hereof and, in
the discretion of the Grantees, with respect to any proposed postponement or
adjournments of any annual or special meetings of the stockholders of the
Company (including the Company Stockholder Meeting) at which any of the matters
described in Section 2.1(a) was to be considered. The proxy granted by each
Stockholder hereunder shall be irrevocable during the Voting Period, shall be
deemed to be coupled with an interest sufficient in Law to support an
irrevocable proxy, and each Stockholder (a) will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and (b) hereby revokes any proxy previously granted by such
Stockholder with respect to any Covered Company Shares (other than the proxy for
the Company’s annual meeting to be held June 10, 2014 with respect to the
matters set forth in the proxy materials therefor filed with the SEC on
April 30, 2014, other than proposal five to the extent it involves any matter
described in Section 2.1(a)); provided, however, that upon the occurrence of a
Trigger Event, the proxy granted herein shall be modified such that it only
applies to the Locked Up Shares (as determined from time to time in connection
with any Determination Date). The power of attorney granted by each Stockholder
hereunder is a durable power of attorney and shall survive the bankruptcy or
dissolution of such Stockholder. Subject to Section 3.2(b) with respect to the
Released Shares following the Trigger Date, other than as provided in this
Section 2.3 and other than the granting of proxies to vote Covered Company
Shares at the Company’s annual meeting to be held June 10, 2014 with respect to
the matters set forth in the proxy materials therefor filed with the SEC on
April 30, 2014 (other than proposal five to the extent it involves any matter
described in Section 2.1(a)), in each case in accordance with the recommendation
of the Board of Directors of the Company, no Stockholder shall directly or
indirectly grant any Person any proxy (revocable or irrevocable), power of
attorney or other authorization with respect to any of such Stockholder’s
Covered Company Shares. For Covered Company Shares as to which any Stockholder
is the Beneficial Owner but not the holder of record, such Stockholder shall
cause any holder of record of such Covered Company Shares to grant to the
Grantees a proxy to the same effect as that described in this Section 2.3.
Parent may terminate this proxy with respect to any Stockholder at any time at
its sole election by written notice provided to such Stockholder. Parent or its
designee may not exercise this irrevocable proxy on any matter except as
provided in this Article II.

 

5



--------------------------------------------------------------------------------

ARTICLE III

OTHER COVENANTS

Section 3.1 Restrictions on Transfers. Subject to Section 2.1(c)(ii), each
Stockholder hereby agrees that, from and after the date hereof until the earlier
to occur of the Effective Time or the termination of the Merger Agreement in
accordance with its terms, (i) such Stockholder shall not, without the prior
written consent of Parent, directly or indirectly, offer to Transfer, Transfer,
or consent to a Transfer of, any Covered Company Shares, unless such Transfer is
a Permitted Transfer and (ii) any Transfer in violation of this provision shall
be void.

Section 3.2 No Solicitation.

(a) Each Stockholder shall, and each Stockholder shall cause each of its
Subsidiaries and controlled Affiliates, and shall use reasonable best efforts to
cause its and their Representatives or any other Person acting on its or their
behalf to, immediately cease any discussions or negotiations with any Person
that may be ongoing with respect to a Takeover Proposal. From the date hereof
until the Termination Date, each Stockholder shall not, and each Stockholder
shall cause each of its Subsidiaries and controlled Affiliates and shall use
reasonable best efforts to cause its and their Representatives or any other
Person acting on its or their behalf not to, directly or indirectly,
(i) solicit, initiate or knowingly encourage (including by way of furnishing
information which has not been previously publicly disseminated), or knowingly
facilitate or take any other action designed to facilitate, any inquiries or the
making of any proposal which constitutes, or may reasonably be expected to lead
to, any Takeover Proposal, (ii) enter into any letter of intent, memorandum of
understanding, merger agreement or other agreement, arrangement or understanding
relating to any Takeover Proposal or (iii) enter into, continue or otherwise
participate in any discussions or negotiations regarding any Takeover Proposal.

(b) Notwithstanding the foregoing Section 3.2(a), (i) each Stockholder may, and
may authorize its Affiliates (other than the Company and its Subsidiaries) or
Representatives to, provide non-public information to, and participate in
discussions or negotiations, with any Person if and to the extent that the
Company is permitted to provide non-public information to, or engage in
discussions or negotiations with, such Person in accordance with the Merger
Agreement, and (ii) from and after a Company Adverse Recommendation Change made
in compliance with the Merger Agreement in connection with a Superior Proposal,
Sections 2.2 (other than clause (c)), 2.3 and 3.1 shall apply only with respect
to the Locked Up Shares and the Stockholders, in their respective sole
discretion, may enter into any voting agreement, proxy, consent or power of
attorney with respect to, or Transfer, any Covered Company Shares (other than
Locked-Up Shares).

Section 3.3 Waiver of Appraisal Rights; Litigation. Each Stockholder hereby
irrevocably and unconditionally waives, and agrees not to exercise, assert or
perfect (or attempt to exercise, assert or perfect), any rights of appraisal or
rights to dissent from the Merger that it may at any time have under applicable
Law. Each Stockholder agrees not to commence, join in, facilitate, assist or
encourage, and agrees to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
Parent, Merger Sub,

 

6



--------------------------------------------------------------------------------

the Company or any of their respective successors or directors (a) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (b) alleging a breach of any fiduciary duty of any Person in
connection with the evaluation, negotiation or entry into the Merger Agreement.

Section 3.4 Stock Dividends, Distributions, Etc. In the event of a stock split,
reverse stock split, stock dividend or distribution, or any change in the
Company Common Stock by reason of any recapitalization, combination,
reclassification, exchange of shares or similar transaction, the terms “Existing
Shares” and “Covered Company Shares” shall be deemed to refer to and include all
such stock dividends and distributions and any Securities into which or for
which any or all of such shares may be changed or exchanged or which are
received in such transaction.

Section 3.5 Termination of Certain Agreements. Each Stockholder shall take all
necessary action to, effective immediately prior to the Effective Time,
terminate (a) that certain Registration Rights Agreement, dated April 3, 2013,
among the Company and the other parties thereto, (b) that certain Stockholders
Agreement, dated April 3, 2013, among the Company and the other parties thereto
and (c) all other agreements between such Stockholder and the Company or a
Company Subsidiary, without any liability or obligation.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Stockholders. Each Stockholder
hereby represents and warrants, jointly and severally, to Parent as follows:

(a) Organization. Such Stockholder is duly incorporated or formed, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or formation.

(b) Authority; Execution and Delivery; Enforceability. Such Stockholder has full
corporate or other entity power and authority and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
such Stockholder of this Agreement, the performance and compliance by such
Stockholder with each of its obligations herein and the consummation by such
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary corporate or other entity action on the part of such Stockholder.
Such Stockholder has duly executed and delivered this Agreement and, assuming
the due authorization, execution and delivery by Parent of this Agreement, this
Agreement constitutes such Stockholder’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by Laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles. Neither such Stockholder nor any of its “affiliates” (as defined in
Section 3-601 of the MGCL) is, or at any time during the last five (5) years has
been, an “interested stockholder” (as defined in Section 3-601 of the MGCL) of
Parent.

(c) Ownership of Shares. As of the date hereof, such Stockholder is the sole
Beneficial Owner and (except as may be set forth on Schedule I hereto) sole
owner of record of

 

7



--------------------------------------------------------------------------------

the Existing Shares set forth opposite such Stockholder’s name on Schedule I
hereto, free and clear of any Liens and free of any other limitation or
restriction (including any limitation or restriction on the right to vote, sell,
transfer or otherwise dispose of such Existing Shares) other than this Agreement
and any limitations or restrictions imposed under applicable securities Laws,
and such Existing Shares constitute all of the shares of Company Common Stock
Beneficially Owned or owned of record by such Stockholder. As of the date
hereof, such Stockholder is neither the Beneficial Owner nor the owner of record
of any shares of Parent common stock, par value $0.01 per share.

(d) No Conflicts. Neither the execution and delivery of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby, nor compliance by such Stockholder with any of the terms or
provisions hereof, will (i) conflict with or violate any provision of the
Constituent Documents of such Stockholder or of the Company, (ii) violate any
(A) Law or (B) Order, in either case, applicable to such Stockholder or any of
their respective properties or assets, (iii) violate, conflict with, result in
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of such Stockholder under, any of the terms,
conditions or provisions of any Contract to which such Stockholder is a party,
or by which they or any of their respective properties or assets may be bound or
affected, except, in the case of the foregoing clauses (ii)(A) or (iii), for
such violations as, individually or in the aggregate, would not reasonably be
expected to impair such Stockholder’s ability to perform its obligations under
this Agreement or to consummate the transactions contemplated hereby on a timely
basis.

(e) Consents and Approvals. The execution, delivery and performance by such
Stockholder of this Agreement and the consummation by such Stockholder of the
transactions contemplated hereby do not and will not require any Consent of, or
Filing with, any Governmental Entity (excluding filings with the SEC under
applicable securities Laws).

(f) Legal Proceedings. There are no Proceedings pending, or to the knowledge of
such Stockholder, threatened against such Stockholder or any of their respective
assets, rights or properties or any of the officers or directors of such
Stockholder, except, in each case, for those that, individually or in the
aggregate, would not reasonably be expected to impair such Stockholder’s ability
to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby on a timely basis. Neither such Stockholder nor
any of its properties, rights or assets is or are subject to any Order, except
for those that, individually or in the aggregate, would not reasonably be
expected to impair such Stockholder’s ability to perform its obligations under
this Agreement or to consummate the transactions contemplated hereby on a timely
basis.

(g) Finder’s Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Merger Sub or the Company (or any
of their Subsidiaries) in respect of this Agreement or the Merger Agreement
based upon any arrangement or agreement made by or on behalf of such
Stockholder.

 

8



--------------------------------------------------------------------------------

Section 4.2 Representations and Warranties of Parent. Parent hereby represents
and warrants to the Stockholders as follows:

(a) Organization. Parent is duly incorporated, validly existing and in good
standing under the Laws of the State of Maryland.

(b) Authority; Execution and Delivery; Enforceability. Parent has full corporate
power and authority and authority to execute and deliver this Agreement, to
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Parent of this Agreement and
the performance and compliance by Parent with each of its obligations herein
have been duly authorized by all necessary corporate action on the part of
Parent. Parent has duly executed and delivered this Agreement and, assuming the
due authorization, execution and delivery by each Stockholder of this Agreement,
this Agreement constitutes Parent’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by Laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

(c) No Conflicts. Neither the execution and delivery of this Agreement by Parent
nor compliance by Parent with any of the terms or provisions hereof will
(i) conflict with or violate any provision of the Constituent Documents of
Parent, (ii) violate any (A) Law or (B) Order, in either case, applicable to
Parent or its properties or assets, (iii) violate, conflict with, result in the
loss of any material benefit under, constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, result
in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective properties or assets of Parent under, any of the
terms, conditions or provisions of any Contract to which Parent is a party, or
by which its or its properties or assets may be bound or affected, except, in
the case of the foregoing clauses (ii)(A) or (iii), for such violations as,
individually or in the aggregate, would not reasonably be expected to impair
Parent’s ability to perform its obligations under this Agreement.

ARTICLE V

TERMINATION

Section 5.1 Termination. This Agreement shall terminate upon the earliest to
occur of (a) the termination of this Agreement by the mutual written consent of
Parent and the Stockholders; (b) the valid termination of the Merger Agreement
in accordance with its terms prior to the Effective Time; (c) the Effective
Time; and (d) the making of any change, by written amendment or written
modification, in accordance with Section 8.1 of the Merger Agreement, to any
provision of the Merger Agreement that reduces or changes the form of
consideration payable pursuant to the Merger Agreement, in each case with
respect to this clause (d) without the prior written consent of the
Stockholders. In the event of the termination of this Agreement in accordance
with this Section 5.1 (the date of a valid termination of this Agreement, being
the “Termination Date”), this Agreement shall forthwith become void and have no
effect, and there shall not be any liability or obligation on the part of any
Party hereto, other than this Section 5.1 and Article VI, which provisions shall
survive such termination; provided, however, that nothing in this Section 5.1
shall relieve any Party from liability for any breach of any representation,
warranty, covenant or other agreement contained in this Agreement, in which case
the aggrieved Party shall be entitled to all rights and remedies available at
law or in equity.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Publication. Each Stockholder (i) hereby consents to and authorizes
the publication and disclosure by Parent and the Company in any press release or
in the Joint Proxy Statement, Form S-4 (including all documents and schedules
filed with the SEC) or other disclosure document required in connection with the
Merger Agreement or the transactions contemplated thereby, its identity and
ownership of shares of Company Common Stock and the existence and terms of this
Agreement and the other Ancillary Agreements, and (ii) hereby agrees to
reasonably cooperate with Parent in connection with such filings. As promptly as
practicable, each Stockholder shall notify Parent of any required corrections
with respect to any information supplied by Stockholder, if and to the extent
such Stockholder becomes aware that any such information shall have become false
or misleading in any material respect.

Section 6.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Company Shares. All rights,
ownership and economic benefits of and relating to the Covered Company Shares
shall remain vested in and belong to the Stockholders, and Parent shall have no
authority to direct the Stockholders in the voting or disposition of any of the
Covered Company Shares, except as otherwise provided herein.

Section 6.3 Further Assurances. Each of the Parties agrees that it shall use
reasonable best efforts to take, or cause to be taken, all actions necessary,
proper or advisable to give effect to the obligations of the Parties hereunder,
including by executing and delivering such additional documents as may be
reasonably necessary or desirable to effectuate this Agreement.

Section 6.4 Joint and Several Liability. The Stockholders hereby agree that all
representations, warranties, covenants, agreements, liability and obligations
under this Agreement are joint and several to the Stockholders, and each
Stockholder will be liable to the fullest extent provided for in this Agreement
for any breach, default, liability or other obligation of each of the other
Stockholders.

Section 6.5 Amendment and Modification; Waiver. This Agreement may not be
amended, modified or supplemented, except by an instrument in writing signed on
behalf of each of the Parties hereto. Any agreement on the part of a Party to
any waiver of any obligation of the other Parties shall be valid only if set
forth in an instrument in writing signed on behalf of such waiving Party. The
failure of any Party to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights, nor shall any single or
partial exercise by any Party of any of its rights under this Agreement preclude
any other or further exercise of such rights or any other rights under this
Agreement.

 

10



--------------------------------------------------------------------------------

Section 6.6 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by facsimile (which
is confirmed) or sent by an overnight courier service, such as Federal Express,
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice):

 

  (a) if to Parent, to:

The Hillshire Brands Company

400 South Jefferson Street

Chicago, Illinois 60607

Attention: General Counsel

Telephone No.: (312) 614-7962

Facsimile No.: (312) 614-6533

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention:    Rodd M. Schreiber, Esq.

Telephone No.: (312) 407-0700

Facsimile No.: (312) 407-0411

and

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention:    Michael A. Civale, Esq.

Telephone No.: (212) 735-3000

Facsimile No.: (212) 735-2000

 

  (b) if to any Stockholder, to:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention:    Daniel Lee

Telephone No.: (212) 583-5000

Facsimile No.: (212) 583-5749

with a copy to:

Pinnacle Foods Inc.

399 Jefferson Road

Parsippany, New Jersey 07054

Attention:    General Counsel

Telephone No.: (973) 541-6640

Facsimile No.: (973) 541-6693

 

11



--------------------------------------------------------------------------------

and

Simpson Thacher & Bartlett LLP

1999 Avenue of the Stars, 29th Floor

Los Angeles, CA 90067

Attention:    Daniel Clivner, Esq.

Telephone No.: (310) 407-7500

Facsimile No.: (310) 407-7502

Section 6.7 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the other Parties (including by facsimile or via
portable document format (.pdf)), it being understood that all Parties need not
sign the same counterpart.

Section 6.8 Entire Agreement; Third Party Beneficiaries. This Agreement
(including the Schedules hereto and, to the extent referred to in this
Agreement, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto) (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof and thereof and (b) is not intended to
confer any rights, benefits, remedies, obligations or liabilities upon any
Person other than the Parties hereto and their respective successors and
assigns.

Section 6.9 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, so long as the economic and legal substance of the transactions
contemplated hereby, taken as a whole, are not affected in a manner materially
adverse to any Party hereto. Upon any such determination, the Parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties as closely as
possible and to the end that the transactions contemplated hereby shall be
fulfilled to the maximum extent possible.

Section 6.10 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the Parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
Parties, and any such assignment without such consent shall be null and void.
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assigns.

Section 6.11 Headings; Interpretation. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement. “Include,”
“includes,” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. The words “hereof,” “herein” and “hereunder” and words of

 

12



--------------------------------------------------------------------------------

similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning and effect as the word “shall.” All
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any Contract, instrument or Law defined or referred to
herein means such Contract, instrument or Law as from time to time amended,
modified or supplemented, including (in the case of Contracts or instruments) by
waiver or consent and (in the case of Laws) by succession of comparable
successor Laws and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. This Agreement is the product of negotiations by the
Parties having the assistance of counsel and other advisers. It is the intention
of the Parties that this Agreement not be construed more strictly with regard to
one Party than with regard to the others.

Section 6.12 Governing Law. This Agreement shall be governed and construed in
accordance with the Laws of the State of Delaware without giving effect to the
principles of conflicts of law thereof or of any other jurisdiction.

Section 6.13 Enforcement; Exclusive Jurisdiction. The Parties agree that
irreparable damage would occur and that the Parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any federal court
located in the State of Delaware without proof of actual damages or otherwise,
this being in addition to any other remedy to which they are entitled at law or
in equity. Each Party agrees not to oppose the granting of such relief in the
event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy. In addition, each of the Parties hereto (a) consents to submit itself,
and hereby submits itself, to the personal jurisdiction of the Court of Chancery
of the State of Delaware and any federal court located in the State of Delaware,
in the event any dispute arises out of this Agreement, (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and agrees not to plead or claim any
objection to the laying of venue in any such court or that any judicial
proceeding in any such court has been brought in an inconvenient forum,
(c) agrees that it will not bring any action relating to this Agreement in any
court other than the Court of Chancery of the State of Delaware or, if under
applicable Law exclusive jurisdiction is vested in the federal courts, any
federal court located in the State of Delaware and (d) consents to service of
process being made through the notice procedures set forth in Section 6.6.

Section 6.14 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

13



--------------------------------------------------------------------------------

Section 6.15 Capacity as a Stockholder. The Stockholders make their agreements
and understandings herein solely in their capacities as record holders and
Beneficial Owners of the Covered Company Shares and, notwithstanding anything to
the contrary herein, nothing herein shall limit or affect any actions taken by a
Representative of any Stockholder solely in his capacity as a director or
officer of the Company.

Section 6.16 No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto (and in the case of the Stockholders, each of their general partners) and
no former, current or future equity holders, controlling persons, directors,
officers, employees, agents or Affiliates of any party hereto or any former,
current or future stockholder, controlling person, director, officer, employee,
general or limited partner, member, manager, agent or Affiliate of any of the
foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party. Notwithstanding the foregoing, this Section 6.16 shall
in no way be deemed to limit (a) the liability or obligations of any Party to
the extent that such Party is required to cause it Subsidiaries or controlled
Affiliates, or to use reasonable best efforts to cause its Representatives, to
take any action or refrain from taking any action pursuant to this Agreement or
(b) any remedy or rights available to Parent under the Merger Agreement.

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and each Stockholder have duly executed this
Agreement, all as of the date first written above.

 

THE HILLSHIRE BRANDS COMPANY By:  

/s/ Sean M. Connolly

 

Name:  Sean M. Connolly

 

Title:    President and Chief Executive Officer



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS V L.P. By:   Blackstone Management Associates V
L.L.C.,   its general partner By:   BMA V L.L.C.,   its sole member By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BLACKSTONE CAPITAL
PARTNERS V-AC L.P. By:   Blackstone Management Associates V L.L.C.,   its
general partner By:   BMA V L.L.C.,   its sole member By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP V L.P. By:   BCP V Side-by-Side GP L.L.C.,   its general
partner By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V-SMD L.P. By:   Blackstone Family GP
L.L.C.,   its general partner By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BLACKSTONE
PARTICIPATION PARTNERSHIP V L.P. By:   BCP V Side-by-Side GP L.L.C.,   its
general partner By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BCPV PINNACLE
HOLDINGS LLC By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

EXISTING SHARES

 

Name

   Existing Shares  

Blackstone Capital Partners V L.P.

     33,518,811   

Blackstone Capital Partners V-AC L.P.

     1,981,195   

Blackstone Family Investment Partnership V-SMD L.P.

     1,047,497   

Blackstone Family Investment Partnership V L.P.

     216,290   

Blackstone Participation Partnership V L.P.

     81,061   

BCPV Pinnacle Holdings LLC

     23,129,291   